Citation Nr: 0827996	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  05-12 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1969 to 
December 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision in which the 
RO denied service connection for tinnitus.  The veteran filed 
a notice of disagreement (NOD) in February 2005; and the RO 
issued a statement of the case (SOC) in March 2005.  The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals) in April 2005.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  Although the veteran claims to have tinnitus, there is no 
medical evidence or opinion even suggesting a medical nexus 
between any current tinnitus and service.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended, at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  

The Board notes that, effective May 30, 2008, 38 C.F.R. 
§ 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her  possession.  

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case the RO).  
Id.; Pelegrini v. Principi, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.  

In a June 2004 pre-rating letter, the RO provided notice to 
the veteran regarding what information and evidence was 
needed to substantiate a claim of service connection, as well 
as what information and evidence must be submitted by the 
veteran and what information and evidence would be obtained 
by VA, and the need for the veteran to advise VA of and to 
submit any further evidence that is relevant to the claim.  
This letter notified the veteran to send in enough 
information about records so that the RO could request them 
from the agency or person who has them.  However, the RO also 
advised the veteran that it was his responsibility to support 
his claim with appropriate evidence.  The RO also indicated 
that, if he had any additional evidence that he would like 
considered in connection with this case, he should submit it 
to the RO within 60 days but that he could take up to one 
year to submit such evidence.  As such, this letter clearly 
meets Pelegrini's content of notice requirements, as well as 
the VCAA's timing of notice requirement.  

While the veteran was not provided notice as to how 
disability ratings and effective dates are assigned (if 
service connection was granted), or the type of evidence that 
impacts these determinations, on these facts, the RO's 
omission in this regard is not shown to prejudice the 
veteran.  Because the Board herein denies the veteran's claim 
for service connection, no disability rating or effective 
date is being, or is to be, assigned.  Accordingly, there is 
no possibility of prejudice to the appellant under the notice 
requirements of Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service treatment records and post-service VA 
medical records.  Also of record and considered in connection 
with the claim are various written statements provided by the 
veteran and by his representative, on his behalf.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through notice of the RO, the 
claimant has been notified and made aware of the evidence 
needed to substantiate the claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  


II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty. 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).  Such 
a determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disability was due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d).  

Considering the claim for service connection for tinnitus in 
light of the record and the governing legal authority, the 
Board finds that the claim must be denied.  

Initially, the Board notes  that, while, in presenting the 
claim for service connection, the veteran has complained of 
ringing in his ears, the matter of whether the veteran, in 
fact, has currently-claimed tinnitus is questionable.  The 
Board notes that the veteran is competent to testify as to 
observable symptoms such as ringing in his ears, and , 
tinnitus is the type of is the type of disorder associated 
with symptoms capable of lay observation.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. 
App. 398, 403 (1995)). The question, however, is whether the 
veteran's assertion is considered credible.  Here, there is 
no objective evidence to support his assertion that he has 
current tinnitus.  

Post-service medical evidence reflects no complaints made by 
the veteran of ringing in the ears, and does not include any 
finding or diagnosis of tinnitus.  Further, an August 2003 VA 
primary care treatment record shows that the veteran denied 
hearing disturbance, pain, or discharge during a review of 
symptoms.  

The Board further points out, however, that, even if, in 
light of the current record, the Board was to accept as 
credible the veteran's assertion that he currently has 
tinnitus, the claim for service connection would still have 
to be denied in the absence of competent, probative evidence 
establishing a medical nexus between any current tinnitus and 
service.  

The veteran's service records reflect that his Military 
Occupational Specialty (MOS) was field artillery battery man, 
an MOS which could, conceivably, have resulted in noise 
exposure.  However, the records also show that he was issued 
ear plugs in August 1971, in accordance with naval noise 
level standards; and service treatment records reflect no 
complaints, findings, or diagnosis of tinnitus in either ear 
during the veteran's active service

In fact, the first and only evidence of possible symptoms of 
tinnitus reflected in the claims file is the veteran's 
complaint of ringing in the ears in  the July 2004 claim for 
service connection, which was filed more than thirty years 
after service.  The Board points out that passage of so many 
years between discharge from active service and manifestation 
of a claimed disability is a factor that tends to weigh 
against a claim for service connection.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Furthermore, there is no medical evidence or opinion  that 
even suggests a medical nexus between any current tinnitus 
and service,  and neither the veteran nor his representative 
have presented, identified, or alluded to the existence of 
any such medical evidence opinion that would, in fact, 
support the claim.. 

The Board has considered the assertions advanced by the 
veteran and by his representative, on his behalf; however, 
none of these assertions provide a basis for allowance of the 
claim..  As indicated above, this claim turns on the  medical 
matters of diagnosis and medical relationship-matters within 
the province of trained medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As the veteran and 
his representative not shown to be other than laypersons 
without the appropriate medical training and expertise, 
neither is competent to render a probative (i.e., persuasive) 
opinion on a medical matter.  See, e.g., Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Hence, the 
lay assertions in this regard have no probative value.  

For all the foregoing reasons, the claim for service 
connection for tinnitus must be denied.  In  reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine; however, as no competent, 
probative evidence supports the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).  




ORDER

Service connection for tinnitus is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


